Citation Nr: 1213395	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for prostatitis, to include as due to herbicide exposure.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to February to February 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran retired from active military duty in February 1979 after 20 years of active military duty, his service medical treatment records do not contain any medical records dated during his service in Vietnam; any periodic physical examinations, or a pre-military retirement physical examination. 

The Veteran through his representative has reported that he recently sustained a cerebrovascular accident and he has developed Alzheimer's disease. However, VA has a duty to obtain these records and the Veteran and any caretaker or the Veteran's representative may assist in this effort. 

If governmental records have not been obtained, VA must notify the claimant that it has been unable to obtain such records; and notification must identify the records the Secretary is unable to obtain; briefly explain the efforts that the Secretary made to obtain those records; and describe any further action to be taken by the Secretary with respect to the claim. The law also mandates that whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A. 

If the RO/AMC is not able to obtain the Veteran's service treatment records, it must advise the Veteran of alternative sources of substantiating information. Dixon v. Derwinski, 3 Vet.App. 261, 263   (1992). VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements. Id.   While there is no presumption of service connection that arises, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim. Washington v. Nicholson, 19 Vet.App. 362   (2005); Cromer v. Nicholson, 19 Vet.App. 215 (2005). 

The RO/AMC will also afford the Veteran the below-noted VA examinations on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran, and/or his caretaker and/or his representative as appropriate and request that the Veteran provide any information as to the whereabouts of his complete service treatment records or provide the original documents. 

a. Because the Veteran is a military retiree, ascertain if the Veteran is receiving medical care from any TRICARE facility, and/or Womack Army Hospital in Fort Bragg, North Carolina, and/or any other Department of Defense military facility and request that any such facility provide both (1) copies of any and all service treatment records including the Veteran's separation physical examination on file and (2) any post service treatment records. 

b. After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility. All records and/or responses received should be associated with the claims folder. If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examinations:

      a. A genitourinary examination, to ascertain: 

i. Whether the Veteran has any prostate disorder (e.g., prostatitis)  that was caused or aggravated by any incident of active military service or by any medications prescribed for any service-connected disorders (degenerative joint disease of the right hip; left hip degenerative joint disease and hearing loss); and/or by the Veteran's presumed exposure to herbicides while in Vietnam; AND;

ii. Whether the Veteran has erectile dysfunction that was caused or aggravated by any incident of active military service or by any medications prescribed for any service-connected disorders (degenerative joint disease of the right hip; left hip degenerative joint disease and hearing loss); and/or by the Veteran's presumed exposure to herbicides while in Vietnam

iii. The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the questions: 

(1) DOES THE VETERAN HAVE PROSTATITIS OR ANY OTHER PROSTATE DISORDER THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE, INCLUDING HIS PRESUMED EXPOSURE TO HERBICIDES WHILE IN VIETNAM, OR BY MEDICATIONS PRESCRIBED FOR ANY SERVICE-CONNECTED DISORDER; AND 

(2) DOES THE VETERAN HAVE ERECTILE DYSFUNCTION THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE, INCLUDING HIS PRESUMED EXPOSURE TO HERBICIDES WHILE IN VIETNAM, OR BY MEDICATIONS PRESCRIBED FOR ANY SERVICE-CONNECTED DISORDER.

(c) The examiner's attention is called to the following:

(1) A March 1963 STR noted that the Veteran had urinary frequency.

(2) Current treatment records reflect a diagnosis of an enlarged prostate.

(d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

(e) If the medical evidence supports a diagnosis of prostatitis the examiner must comment upon whether any symptomatology noted within a short period of time after the Veteran's discharge from active service supports a finding that the disorder was a manifestation of the diagnosed disorder. 

(f) The examiner must provide a complete explanation for his or her opinion(s), AS TO ANY PROSTATE DISORDER AND AS TO ERECTILE DYSFUNCTION based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

b. An orthopedic examination, to ascertain whether the Veteran has a left knee disorder that was caused or aggravated by any incident of active military service, and/or by the presently service-connected right hip, left hip and left knee disorders to include appropriate consideration of any compensatory movement; to also include whether any left knee disorder manifested as arthritis within one year after discharge from service.



i. The examiner must respond to the question: 

DOES THE VETERAN HAVE A LEFT KNEE DISORDER THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, AND/OR BY THE PRESENTLY SERVICE-CONNECTED RIGHT HIP, LEFT HIP AND LEFT KNEE DISORDERS TO INCLUDE APPROPRIATE CONSIDERATION OF ANY COMPENSATORY MOVEMENT; TO ALSO INCLUDE WHETHER ANY LEFT KNEE DISORDER MANIFESTED AS ARTHRITIS WITHIN ONE YEAR AFTER DISCHARGE FROM SERVICE. 

ii. The examiner's attention is called to the following:

(a) January 1975 service treatment record indicating pain in both knees; more pronounced on left than on right;

(b) September 1976 service treatment record radiographic study indicating early onset of right knee and left hip suspected early onset of osteoarthritis;

(c) June 1977 service treatment record left knee pain and right hip pain;

(d) September 1976 service treatment record left knee pain;

(e) March 1998 suspected left lower extremity pulmonary vein thrombosis, and; 

(f) February 2005 diagnosis of degenerative joint disease of both knees.

iii. The examiner must take a complete history from the Veteran as to the onset, nature and progression of the left knee symptoms. If there is a medical basis to support or doubt the history provided by the Veteran regarding his left knee symptoms, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Thereafter, the RO/AMC will undertake any other appropriate examinations and development. After undertaking any additional development deemed necessary, readjudicate the claims of service connection for a left knee disorder; hypertension; prostatitis to include as secondary to presumed exposure to herbicides; erectile dysfunction to include as secondary to medications prescribed for service-connected disorders, and a psychiatric disorder to include PTSD and a depressive disorder . If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



